Citation Nr: 0816474	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
bilateral feet.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has a bilateral foot 
disorder that is related to frostbite that he incurred while 
on active service.  During the May 2007 hearing the veteran 
testified that while stationed on the German/Czechoslovakian 
border he was exposed to extreme temperatures and was caught 
in a snowdrift which caused frostbite on his feet.  

The veteran has submitted a lay statement from a clergyman 
dated in July 2004.  In this statement the clergyman stated 
that he was pursuing doctoral studies in Regensburg, Germany 
from 1972 to 1974 and often visited the veteran's unit.  The 
clergyman stated that it was "bitterly cold in the winter 
time" and while the men were well equipped, they still had 
to battle the elements.    

Service medical records are negative for complaints or 
treatment of frostbite residuals of the feet during service.  
During both his November 1970 entrance examination and July 
1973 separation examination the examiner reported normal 
skin, feet, and lower extremities.  However, a September 1973 
service medical record (dated after the July 1973 separation 
examination) reports blisters on both heels, which were 
treated with soaks and bacitracin.  

In October 1996 the veteran was seen for the first time at a 
VA medical center.  He was diagnosed with non-insulin 
dependent diabetes mellitus with polyneuropathy of both lower 
and upper extremities.  The examiner specified that the 
veteran had "diabetic polyneuropathy."  Subsequently the 
veteran developed osteomyelitis of the right foot and 
cellulitis of both feet.  He also developed several ulcers on 
both feet.  

In a December 2003 VA outpatient treatment report the 
physician noted the veteran's history of frostbite while in 
service and stated that this "probably explains decrease in 
the circulation in his toes of both feet with vulnerability 
to amputation which he has on the right second toe."  In a 
January 2004 VA treatment record, the veteran's feet were 
described as exhibiting no discoloration or lesion except for 
a chronic ulcer on the left foot, with no visible drainage.  
He underwent a diabetic foot inspection examination (and 
sensation examination), both of which were described as 
abnormal.  In February 2004, the veteran was seen at a VA 
medical center with complaints of foot problems.  He was 
described as a diabetic, with a history of toe infections.  
It was noted that the veteran reported that he had frostbite 
in Germany, and that he believed his foot problems should be 
related to service, rather than diabetes.  

A March 2005 outpatient record describes the veteran as 
having type II diabetes, with a non-healing ulcer on his left 
great toe.  In a June 2005 VA outpatient treatment report the 
physician noted that the veteran has significant neuropathy 
of the lower extremities from frostbite injuries which has 
more likely than not resulted in neuropathy ulcers that lead 
to infection and amputation of multiple toes.  There are many 
references in the medical records to diabetes and peripheral 
neuropathy.  

The Board finds that the medical evidence is unclear in this 
case, and that a new examination is warranted to clarify this 
matter.  As described in part above, the medical evidence at 
times appears to suggest that the veteran's foot problems are 
due to frostbite in service, and at other times the evidence 
appears to suggest that the veteran's foot problems are due 
to diabetes.  As such, on remand he should be afforded an 
appropriate VA examination to resolve this matter.  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant's claims 
folder to be reviewed by an 
appropriate physician to determine 
what type of foot disorder the 
veteran currently has, and whether it 
is at least as likely as not (50 
percent or greater chance) that any 
current foot disorder is directly 
attributable to claimed frostbite 
that occurred during military 
service, sometime around 1972, or 
whether the foot disorder is due to 
another medical condition.  The 
claims folder must be made available 
to the examiner for review.  The 
examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



